UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1610


JOHN S. STRITZINGER,

                Plaintiff - Appellant,

          v.

TRAVIS COUNTY, TEXAS; JWS, minor; LLS, minor; HMS, minor;
KATHERINE WRIGHT, On Behalf of Minor Children LLS, JWS, HMS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:15-cv-01938-TLW)


Submitted:   November 1, 2016             Decided:   November 3, 2016


Before WILKINSON, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John S. Stritzinger, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John S. Stritzinger seeks to appeal the district court’s

order adopting the magistrate judge’s report and dismissing his

civil    action     without     prejudice.        This       court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain      interlocutory    and       collateral       orders,      28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                     Because the district

court    adopted    the   magistrate      judge’s      report       concluding    that

Stritzinger’s complaint lacked sufficient factual allegations to

state    a   plausible     claim    pursuant      to     the    Individuals       with

Disabilities Education Act, 20 U.S.C. §§ 1400 to 1482 (2012), we

conclude that the order Stritzinger seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-

24, 629-30 (4th Cir. 2015).          Accordingly, we deny Stritzinger’s

motion to appoint counsel and dismiss the appeal for lack of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this     court   and   argument      would    not    aid    the    decisional

process.



                                                                             DISMISSED



                                          2